DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a difference (β) between the angles (α) and (γ) is preferable set to 5º to 25º ”, and the claim also recites “and more preferable set to 10º to 15º ” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2008/0157610).
Regarding claim 1, Watanabe taches a stator (10) for an electric motor (100), comprising: 
a pole chain (105) made of a stack of a plurality of straight transformer sheets ([0029]) and rounded to a circular configuration by bending the stacked transformer sheets (FIG 2), wherein the pole chain (105) has a plurality of pole portions (21-26) each comprising a pole tooth (38); 

    PNG
    media_image1.png
    115
    614
    media_image1.png
    Greyscale

a plurality of winding cores (71-76) attached to the respective pole teeth (38) for accommodating coils (31-36) of a three-phase winding ([0027]) comprising wires (17-19);

    PNG
    media_image2.png
    748
    509
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    875
    335
    media_image3.png
    Greyscale

characterized in that 
the wires (17-19) of respective phases of the three-phase winding are routed spatially separated from each other (FIG 12) and without mutual contact (separated by 

    PNG
    media_image4.png
    358
    407
    media_image4.png
    Greyscale

wherein the wires (17-19) are supported and guided such that their positions relative to the pole chain (105) are substantially maintained when the pole chain (105) is rounded from its straight configuration to its circular configuration (FIG 12).

    PNG
    media_image5.png
    530
    544
    media_image5.png
    Greyscale

Regarding claim 2/1, Watanabe was discussed above in claim 1. Watanabe further teaches wherein the wires (17-19) are routed in three axially separated routing planes (grooves 61-64 are parallel) having different axial levels along the axis of the rounded pole chain (105), wherein each wire (17-19) is routed substantially in a respective one of the planes.
Regarding claim 3/1, Watanabe was discussed above in claim 1. Watanabe further teaches wherein each winding core (71-76) further comprises support means (138) configured to support and guide the respective wire to a respective one of a separated routing planes (through grooves 61-64) when entering or exiting the coil (31-36) on the winding core (71-76).

    PNG
    media_image4.png
    358
    407
    media_image4.png
    Greyscale

	Regarding claim 4/1, Watanabe was discussed above in claim 1. Watanabe further teaches wherein each winding core (71-76) further comprises support divider means (55, 56) which are formed as a recess in a coil space boundary wall (138) of the 
	Regarding claim 5/4, Watanabe was discussed above in claim 4. Watanabe further teaches wherein at least one support divider means (55, 56) further comprises a winding gradation means (the side surfaces are curved to accommodate bending wires).
	Regarding claim 7/1, Watanabe was discussed above in claim 1. Watanabe further teaches wherein each winding core (71-76) further comprises support pins which are configured to support and guide wires (17-19) from one winding core (71-76) to adjacent winding cores (71-76) along a spatially separated routing paths (61-64).

    PNG
    media_image6.png
    309
    453
    media_image6.png
    Greyscale

	Regarding claim 8/7, Watanabe was discussed above in claim 7. Watanabe further teaches wherein the support pins are configured to support and guide wires (17-19) from one winding core (71-76) to adjacent winding cores (71-76) in axially separated routing planes (through grooves 61-64).
	Regarding claim 9/7, Watanabe was discussed above in claim 7. Watanabe further teaches wherein the support pins comprise shoulders or recesses (61-63) to support the wires and prevent axial movement of the wires (17-19).
Regarding claim 10/7, Watanabe was discussed above in claim 7. Watanabe further teaches wherein the support pins have a fork configuration (having grooves 61-63) to separately support the wires and prevent axial movement of the wires.
	Regarding claim 11/7, Watanabe was discussed above in claim 7. Watanabe further teaches wherein the support pins are located such that wires (17-19) are guided from winding core (71-76) to an adjacent winding core (71-76) along a path which passes nearby or intersects with a pivot axis about which adjacent pole teeth (38) are pivoted when the pole chain (105) is rounded to its circular configuration (FIG 12). 
	
	Regarding claim 14, Watanabe teaches a method of manufacturing a stator (10) of an electric motor (100), comprising the steps: 
stacking a plurality of straight transformer sheets ([0029]) to form a stacked magnetic core (21-26) in the form of a straight pole chain (105) having a plurality of pole portions each having a pole tooth (38); 
attaching a separate winding core (71-76) to each pole tooth (38); 
winding a plurality of wires (31-36) on the respective winding cores (71-76), wherein the wires (31-36) are wound alternatingly on consecutive winding cores (71-76) to form a multiple-phase winding (FIG 7), and wherein the wires (31-36) are routed from one winding core (71-76) to adjacent winding cores (71-76) along spatially separated routing paths (along grooves 61-64); 
rounding the straight pole chain (105) by bending it to a circular configuration and coupling opposing ends of the pole chain (105; fig 12), 

Regarding claim 15/14, Watanabe was discussed above in claim 14. Watanabe further teaches wherein the wires (31-36) are routed between adjacent winding cores (71-76) in axially separated routing planes (along grooves 61-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2008/0157610) in view of Wang et al. (US 2012/0098384).
	Regarding claim 6/1, Watanabe was discussed above in claim 1. Watanabe fails to teach wherein the winding core further comprises a winding displacement means located at an inner side wall of the coil space of the winding core.
	Wang teaches wherein the winding core (112a) further comprises a winding displacement means (140) located at an inner side wall of the coil space of the winding core (112a).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watanabe to incorporate Wang’s teaching wherein the winding core further comprises a winding displacement means located at an inner side wall of the coil space of the winding core, for the advantages of ensuring that a consistent volume of wire winding is wrapped around the stator segment ([0057]).

    PNG
    media_image7.png
    454
    501
    media_image7.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2008/0157610) in view of Seki et al. (US 2017/0141627).
	Regarding claim 13/1, Watanabe was discussed above in claim 1. Watanabe fails to teach wherein the wires are enameled wires made from aluminum or aluminum alloy.
	Seki teaches wherein the wires are enameled wires made from aluminum or aluminum alloy ([0514]).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watanabe to incorporate Seki’s teaching wherein the wires are enameled wires made from aluminum or aluminum alloy, for the advantages of reducing cost compared to copper wires.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 12, the specific limitation of “wherein a lateral side wall of a coil space of the winding core (200) facing in circumferential direction of the stator has an inclination angle (γ) larger than an inclination angle (α) of the narrow side of the coil space facing in axial direction of the stator, wherein a difference (β) between the angles (α) and (γ) is preferably set to 5º to 25º, and more preferably set to 10º to 15º”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image8.png
    296
    524
    media_image8.png
    Greyscale

	No closest prior art was found disclosing the limitations of claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL ANDREWS/Primary Examiner, Art Unit 2834